MEMORANDUM **
Armando Samano-Ontiveros, a native of Mexico and lawful permanent resident of the United States, petitions for review of the Board of Immigration Appeals’ order affirming without opinion an immigration judge’s decision denying his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252, Fernandez-Ruiz v. Gonzales, 468 F.3d 1159, 1163 (9th Cir.2006) and we deny the petition for review.
Samano-Ontiveros contends that his conviction under California Health & Safety Code § 11351 was obtained in violation of his constitutional rights and therefore does not render him removable. We reject this contention, as we cannot collaterally revisit the circumstances of a conviction. See Ortega de Robles v. INS, 58 F.3d 1355, 1358 (9th Cir.1995) (“Criminal convictions cannot be collaterally attacked in deportation proceedings.”).
Samano-Ontiveros’ due process contention is unpersuasive. See 8 C.F.R. § 1240.10(e) (“At any time during the proceeding, additional or substituted charges ... may be lodged by the Service in writing.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.